Citation Nr: 0926020	
Decision Date: 07/13/09    Archive Date: 07/21/09

DOCKET NO.  08-04 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a monetary allowance under 38 U.S.C.A. § 1805 
for a child with disability resulting from spina bifida.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant.




ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The Veteran had active service from April 1970 to December 
1971, including in the Republic of Vietnam from September 
1970 to September 1971.  The appellant is his spouse, seeking 
benefits on behalf of their son, O.L.  

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  

The appellant testified in support of this claim during a 
hearing held before a Decision Review Officer at the RO in 
August 2008.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant filed her claim in October 2006 on behalf of 
the Veteran's child, who was born in November 1974.  The 
claim was signed by the appellant.  The authorization and 
consent for release of medical records was also signed by the 
appellant.  The Notice of Disagreement and the Substantive 
Appeal were both signed by the appellant.  At a hearing on 
appeal in August 2008, the appellant testified that the 
Veteran's son currently lived with his brother, that he was 
not on any type of disability benefit, and that he went to a 
doctor when he gets sick.  She indicated that she did not 
know if he had spina bifida.  She indicated that she had 
always cared for him but that she was not a custodian or 
fiduciary.  

Throughout the process, the RO has characterized the claim by 
the appellant as one on behalf of the Veteran's son.  
However, it is not clear that she is a proper party claimant, 
given her son's age and the fact that she is not in any type 
of custodial relationship with him.  Further, it is not clear 
whether the Veteran's son is capable of representing himself 
in this matter or if he has designated anyone to act for him.  

Accordingly, the claim is REMANDED for further action:

The RO should contact the appellant 
and/or the Veteran's son to clarify the 
nature of her status as a claimant.  In 
this regard, it should be determined 
whether the appellant has authority to 
act for her son in this matter.  The 
appellant should be notified of any 
determination made and be advised of any 
evidence needed to establish her standing 
to file a claim.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


		
	V. L. Jordan
Member, Board of Veterans' Appeals


